Citation Nr: 0123722	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-48 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, shoulders, neck and legs.

2.  Entitlement to an increased evaluation for muscular 
atrophy, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from February 1944 to January 
1946, and from April 1948 to July 1953.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) pursuant 
to an order of the United States Court of Appeals for 
Veterans Claims (Court).  


REMAND

This matter originally came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO) which denied the 
benefits sought on appeal.  In December 1996, the Board 
remanded the claim to the RO for development.  In February 
2000, the Board granted service connection for PTSD, denied 
service connection for arthritis of the back, shoulders, neck 
and legs, and denied an increased evaluation for muscular 
atrophy.  The veteran appealed the denial of the arthritis 
and the muscular atrophy claims.  In November 2000, the Court 
granted a joint motion to vacate the Board decision with 
respect to the two issues denied and to remand the two 
matters to the Board.  

The joint motion pointed out that additional development was 
required.  First, it was noted that in his November 1994 
appeal to the Board the veteran had requested a hearing 
before the Board to be held at the RO, but that the veteran 
had not been afforded the opportunity to personally appear 
before the Board.  Additionally, it was noted that the VA 
examination provided the veteran in July 1998 did not fully 
comply with the directives set forth in the Board remand, and 
specifically that the examination report was inadequate as it 
did not contain an opinion as to the probability of an 
etiological relationship between service-connected muscular 
atrophy and the veteran's arthritis.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  It was explained in the joint 
motion that although the July 1998 examiner did not find any 
localized or focal muscular atrophy that could be attributed 
to neurological disease, the examiner did not render an 
opinion as to whether muscular atrophy, as it may have 
existed in the past, either caused, or aggravated the 
currently diagnosed disability of arthritis.  (emphasis 
added).  

The Board observes that additional development is thus 
required prior to a review of the claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
Additionally, the veteran should be given the opportunity to 
submit additional evidence and argument.  In this regard, the 
VA must ensure that it fulfilled its duty to notify the 
veteran of the evidence necessary to substantiate his claims.  
See 38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The VA should assist the veteran in these matters 
prior to the Board's review.  See also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before a member of the 
Board to be held at the RO in accordance 
with applicable procedure.  The veteran 
and his representative should be provided 
with notice as to the time and place to 
report for said hearing.  If the veteran 
wishes to withdraw his request for a 
Board hearing, or wishes to have a Board 
hearing in Washington, DC, the RO should 
be so informed in writing.

2.  The veteran should be afforded a VA 
neurological  examination to determine 
the etiology of the veteran's arthritis 
of the back, shoulders, neck, and legs.  
The examiner should indicate whether the 
veteran currently has muscular atrophy.  
If such a current diagnosis is made, the 
examiner should indicate whether it is at 
least as likely as not that the veteran's 
arthritis of the back, shoulders, neck 
and legs was caused by or aggravated by 
the veteran's service-connected muscular 
atrophy.  If the examiner is unable to 
render a current diagnosis of muscular 
atrophy, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's current arthritis of 
the back, shoulders, neck and legs was 
caused by or aggravated by the veteran's 
service-connected muscular atrophy as it 
may have existed in the past.  If 
aggravation is medically found, then the 
examiner should indicate the degree of 
disability (arthritis of the back, 
shoulders, neck, and legs) attributable 
to the aggravation if it can be medically 
ascertained.  If not, the examiner should 
so state.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should express clearly the rationale upon 
which his opinion is based.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




